DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Smith on June 27, 2022.
Claims
The claim set filed May 5, 2027 is amended as follows:

Please cancel claims 1-8 and 15-20.

9.(Currently Amended) A headgear, comprising: 
a plurality of contiguous triangular fabric panels disposed in a circular manner to form an interior surface of the headgear, each triangular panel of the plurality of contiguous triangular fabric panels is attached to [[its]] each immediately adjacent triangular panel[[s]] of the plurality of contiguous triangular fabric panels by a 
a first compartment fabric that forms a first compartment between the interior surface of the headgear and the first compartment fabric, wherein the first compartment fabric covers a first triangular panel of the plurality of triangular panels and a second triangular panel of the plurality of triangular panels, wherein the first and second triangular panels are contiguous 
a second compartment fabric that forms a second compartment between the interior surface of the headgear and the second compartment fabric, wherein the second compartment fabric covers a third triangular panel of the plurality of triangular panels and a fourth triangular panel of the plurality of triangular panels, wherein the third and fourth triangular panels are contiguous ; 
a bill extending from a front of the headwear;
wherein a right half a left half of the headwear are defined when bisecting the headgear from the front of the headgear to a rear of the headgear, and wherein the first compartment is entirely within the right half of the headwear and the second compartment is entirely within the left half of the headwear.
 
10.(Currently Amended) The headgear of claim 9, further comprising: a first closing mechanism attached to the first compartment fabric and positioned under a headband along a circumference edge of headgear wherein the closing mechanism is one of: a zipper, a hook and loop fastener device, at least one button, [[or]] and at least one snap.  

6BAKOU-1001 11.(Previously Presented) The headgear of claim 10, further comprising: a second closing mechanism attached to the second compartment fabric and positioned under the headband along a circumference edge of headgear.

12.(Currently Amended) The headgear of claim 11, wherein the s one and at least one snap. 

13.(Currently Amended) The headgear of claim 9, wherein the firstcompartment is positioned on a rear portion of the right halfsecond compartment is positioned on a rear portion of the left half

14.(Currently Amended) The headgear of claim 9, wherein the firstcompartment is positioned on a front portion of the right halfsecond compartment is positioned on a front portion of the left half


21.(New) A headgear including a bill extending from a front of the headgear, and a right side and a left side, wherein the right side and the left side of the headgear are defined when bisecting the headgear from the front of the headgear to a rear of the headgear, the headgear comprising: 
a plurality of contiguous triangular panels disposed in a circular manner to form an interior surface of the headgear, each triangular panel of the plurality of contiguous triangular panels is attached to each immediately adjacent triangular panel of the plurality of contiguous triangular panels by a seam in the interior surface of the headgear;
a first compartment fabric positioned within the right side of the headgear that forms a first compartment entirely on the right side of the headgear between the interior surface of the headgear and the first compartment fabric, wherein the first compartment fabric covers a first triangular panel and a second triangular panel of the plurality of contiguous triangular panels on the right side of the headgear; and
a second compartment fabric positioned within the left side of the headgear that forms a second compartment entirely on the left side of the headgear between the interior surface of the headgear and the second compartment fabric, wherein the first compartment fabric covers a first triangular panel and a second triangular panel of the plurality of contiguous triangular panels on the left side of the headgear.

22.(New) The headgear of claim 21, further comprising:
	a first closing mechanism positioned on the right side of the headgear along a lower circumference edge of the headgear, wherein the first closing mechanism enables sealing of the first compartment; and 
	a second closing mechanism positioned on the left side of the headgear along the lower circumference edge of the headgear, wherein the second closing mechanism enables sealing of the second compartment.

23.(New) The headgear of claim 22, wherein vertices of the plurality of contiguous triangular panels meet at a center point of the headgear and wherein edges opposite the vertices of each of the plurality of triangular panels are positioned along the lower circumference edge of the headgear.

24.(New) The system of claim 23, wherein the first closing mechanism includes one of:  a zipper, a hook and loop fastener device, at least one button, and at least one snap; and
wherein the second closing mechanism includes one of: a zipper, a hook and loop fastener device, at least one button, and at least one snap.

25.(New) The headgear of claim 21, wherein the first compartment fabric is positioned on one of: a rear portion of the right side of the headgear or a front portion of the right side of the headgear.

26.(New) The headgear of claim 21, wherein the second compartment is positioned on one of: a rear portion of the left side of the headgear or a front portion of the left side of the headgear.

Specification
The specification filed May 27, 2022 is amended as follows:
Please amend para. [0017].
[0017] FIG. 3 illustrates zippers 304a-b around the headband 500 area of the hat 100 to seal and secure compartments 300a-b as described herein. Two contiguous panels with fabric coverings form the pocket enclosure, the pocket enclosure open and sealable at a lower edge along a circumference of the headgear. 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Amend Fig. 3 to remove reference characters 310a and 310b. In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first/second closing mechanism(s) in claims 11 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose headgear with a plurality of triangular panels with each panel seamed to an adjacent panel, a first compartment fabric covering first and second triangular panels on the inside of the headgear and forming a first compartment entirely contained on a right half of the headgear, and a second compartment fabric covering the third and fourth triangular panels forming a second compartment entirely contained on the left half of the headgear, and wherein the first and second compartment fabrics do not overlap.  The closest prior art is McCallum (US 6023788) and Monshouwer (US 2005/0210563). McCallum does not teach a second compartment fabric covering the third and fourth triangular panels forming a second compartment, and wherein the first and second compartment fabrics do not overlap. Monshouwer teaches a second compartment fabric covering the third and fourth triangular panels forming a second compartment and wherein the first and second compartment fabrics do not overlap, but does not teach wherein a right half a left half of the headwear are defined when bisecting the headgear from a front of the headgear to a rear of the headgear, and wherein the first compartment is entirely within the right half of the headwear and the second compartment is entirely within the left half of the headwear. Modifying McCallum or Monshouwer to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732